DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #06-021
September 19, 2006
Dear State Medicaid Director:
We are writing to encourage your State to implement a State False Claims Act. Section 6031 of
the Deficit Reduction Act of 2005 (DRA) encourages and provides incentive for adoption of
State False Claims Acts by decreasing the Federal medical assistance percentage by 10
percentage points for recoveries from legal actions brought pursuant to such laws. Section 6031,
which will become effective January 1, 2007, also equally rewards those already in place that
meet the specified requirements.
To be eligible for the increased recovery rate, States must enact (or have already in effect) a law
that the Health and Human Services’ Office of Inspector General (HHS OIG), in consultation
with the Department of Justice, determines to meet several criteria, including:
(1) establishes liability to the State for false or fraudulent claims described in 31 U.S.C.
section 3729, with respect to any expenditure described in section 1903(a) of the
Social Security Act;
(2) contains provisions that are at least as effective in rewarding and facilitating qui tam
actions for false or fraudulent claims as those described in 31 U.S.C. sections 3730
through 3732;
(3) contains a requirement for filing an action under seal for 60 days with review by the
State Attorney General; and
(4) contains a civil penalty that is not less than the amount of the civil penalty authorized
under 31 U.S.C. section 3729.
The CMS strongly supports State program integrity measures and wants States to be aware that
State False Claims Acts may enhance the recovery of falsely or fraudulently obtained Medicaid
dollars.
The HHS OIG published guidelines in the August 21, 2006, Federal Register (71 Fed. Reg. 48552)
it will use in the review of State False Claims Acts. If you have questions related to these
guidelines, please contact Mr. Roderick Chen, Office of Counsel to the Inspector General at

Page 2 – State Medicaid Director
(202) 619-2078. If you have questions regarding section 6031 of the DRA that relate to CMS’
policy or procedures, please contact Mr. Robb Miller, Acting Director, Division of Field
Operations, Medicaid Integrity Group, at (312) 353-0923.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

